DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because it has been amended to recite "he location sensor," in lines 11-12. Appropriate correction is required. Claim 1 is being further examined as though it recites "a controller operatively coupled to a memory storing a field map therein, the location sensor, and the plurality of trip sensors," wherein "a memory ... , the location sensor, and the plurality of trip sensors," comprise a list and each is "operatively coupled" to the controller.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22 and 24 each recite "the likelihood value comprises a percentage likelihood that the specific shank collided with the damaging object." However, the determination of a likelihood value comprising a percentage likelihood was not originally disclosed. Although the likelihood values are indicative of a percentage likelihood (see Specification, para. 0032), the likelihood values themselves are not set forth as percentages, nor is the determination of percentages set forth. Further, it is unclear how a percentage is determined without comparison to a threshold value or denominator, and the original disclosure fails to adequately describe how such a determination is calculated. Since the subject matter of claims 22 and 24 lacks support from the original disclosure, it is new matter, and claims 22 and 24 are rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the damaging object" in line 2. There is insufficient antecedent basis for this limitation in the claim. (It appear as though claim 24 should depend from claim 17.)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10, 11, 15, 17, 18, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (US 9,213,905)

With respect to claims 1 and 11, Lange discloses an agricultural implement and method of using the agricultural implement for updating a field map, comprising:
a frame (including 3410);
a location sensor (including 1000) coupled with the frame and configured to output a current location signal;
a plurality of shanks (including 3460) carried by the frame;
a plurality of trip sensors (including 2907), each trip sensor associated with one of the plurality of shanks and configured to output a trip signal when the corresponding shank collides with an object; and
a controller (including 750) operatively coupled to a memory (429) storing a field map therein, the location sensor and the trip sensors, the controller being configured to:
receive the output trip signal from one of the plurality of trip sensors; and determine a specific shank associated with the trip sensor that output the trip signal (as in 3020);
determine a separation distance between the specific shank and a reference (determination/recall of offsets, as set forth in col. 24, line 42 - col. 25, line 16);
determine a current location based on the current location signal (from 1000);
determine a field object location based on the determined separation distance and the determined current location (offsets applied to determine a real-time location, as set forth in col. 24, line 42 - col. 25, line 16); and
output an update signal to the memory to designate the field object location on the stored field map (as in 3030).

With respect to claims 5 and 15, Lange discloses the reference being a reference point of the frame (as shown in Fig. 14; applicable to the embodiment shown in Fig. 34A).

With respect to claims 7 and 17, Lange discloses the controller analyzing the trip signal to determine a likelihood value indicative of a likelihood that the specific shank collided with a damaging object, compare the determined likelihood value to a threshold likelihood, and wherein, when outputting the update signal, the controller is configured to output the update signal to the memory when the likelihood is greater than the threshold likelihood (see col. 56).

With respect to claims 8 and 18, Lange discloses the controller being configured to designate the field object location on the stored field map as a field object region (see col. 58, lines 4-49).

With respect to claims 10 and 20, Lange discloses the controller being configured to receive a stored separation (from 429, via 715) distance between the specific shank and the reference (to determine applicable offset).

With respect to claim 21 and 23, Lange discloses the controller being further configured to receive a travel speed signal indicative of a travel speed of the implement, and wherein, when determining the field object location, the controller is further configured to determine the field object location based on the travel speed of the implement, the separation distance, and the determined current location (see col. 54, line 50 - col. 55, line 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Whitehead et al. (US 8,583,315)

Lange discloses the agricultural implement and method regarding claims 1 and 11, as set forth above. Lange does not explicitly disclose the reference being a travel axis, the travel axis being a centerline of the frame, the at least one separation distance comprising a lateral distance between the centerline and the specific shank.

Whitehead teaches an agricultural implement comprising a frame (including 506) and a controller (see Fig. 3), wherein the controller is configured to determine a separation distance between a specific location on the frame and a reference (see Fig. 9), and
wherein the frame defines a travel axis therethrough, the reference being the travel axis, the travel axis being a centerline of the frame, and the separation distance comprising a lateral distance between the centerline and the specific location on the frame (see Fig. 9).

Lange and Whitehead are analogous because disclose agricultural implements having controllers determining relative and absolute locations of implement parts (for agricultural purposes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement and method of Lange with the reference means as taught by Whitehead in order to utilize multiple antennas (see Whitehead, col. 2) and to maintain alignment.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Hofer et al. (US 7,400,957)

Lange discloses the agricultural implement and method regarding claims 7 and 11, as set forth above. Lange also discloses the likelihood value comprising a percentage of a threshold (see col. 56, lines 48-66). Lange does not explicitly disclose the likelihood value being a percentage likelihood that the specific shank collided with the damaging object. Hofer teaches comparison to a threshold value that is a percentage likelihood of occurrence (see col. 9, lines 1-41).

Lange and Hofer are analogous because disclose agricultural implements having controllers determining the presence of objects (for agricultural purposes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement and method of Lange with the confidence means as taught by Hofer in order to only update signals to memory when the specific shank more likely than not collided with a damaging object.


Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive.

Applicant argues: "Specifically, Lange fails to disclose all of the controller functionality recited in claim 1 and the method steps recited in claim 11. For example, claim 1 recites that the controller is configured to 'determine a specific shank of the plurality of shanks associated with the one of trip sensors that output the trip signal.' Lange discloses a method of automatic obstacle location mapping. In step 3020 of the method, an obstacle detector 2905 detects when an implement 2901 strikes an object and initiates reporting this event. Thus, Lange fails to disclose determining the specific shank of a plurality of shanks on the implement 2901 that struck the obstacle. In fact, because the obstacle detector 2905 is coupled between the implement 2901 and the vehicle towing the implement 2901, the obstacle detector 2905 is completely incapable of detecting which specific shank struck the obstacle. As such, Lange fails to disclose determining a specific shank of the plurality of shanks associated with the one of trip sensors that output the trip signal." (See Remarks of 9/27/2021, labeled p. 7.)
Applicant's argument is unpersuasive because it only considers a specific embodiment of Lange and does not consider the teachings of Lange as a whole or the teachings specifically pointed out in the Non-Final Rejection of 6/25/2021. Lange teaches determining the specific shank that struck the obstacle in col. 60, lines 3-23, wherein "greater granularity" and "greater resolution" would be achieved through determining which specific shank struck an obstacle. Further, Lange discloses recording a location of occurrence and the penetrating depth of the tool when an obstacle is encountered. (See Lange, col. 59, lines 34-45.) A specific location could not be recorded without a determination of the specific tool that encountered the obstacle. Even more so, the penetrating depth of the tool could not be recorded without a determination of the specific tool that encountered the obstacle, as it is old and well known within the art to operate different tools at different depths. If Lange did not perform the functionality and method steps as argued by Applicant, the implement of Lange would fail to operate for its intended purpose as set forth.
Additionally regarding the functionality of claim 1, a recitation of the functionality of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim. Applicant's arguments fail to any structural differences between the claimed device and the teachings of Lange.

Applicant argues: "Lange fails to disclose each and every feature recited in claims 7 and 17. As mentioned above, Lange discloses a method of automatic obstacle location mapping. Specifically, a processor 2901 determines that the implement 2901 has contacted an obstacle when the monitored acceleration of the implement 2901 exceeds a threshold acceleration value. Thus, Lange does not determine a likelihood value (e.g., a percentage) indicative of the likelihood that the specific shank collided with a damaging object." (See Remarks of 9/27/2021, labeled p. 8.)
Applicant's argument is unpersuasive because Lange recites: "... processor 2906 determines the presence of a rock or other obstacles when the acceleration detected by sensing device 2907 exceeds a given percentage of a baseline level." (See Lange, col. 56, lines 58-60.) Further, see claim 16 of Lange. These percentages are indicative that shank more likely than not collided with a damaging object. Again, Applicant's argument fails to consider the teachings of Lange as a whole.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Schlüter (EP 3135086 A1) teaches mapping specific locations when specific shanks contacts an obstruction or obstacle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/1/1/22